Citation Nr: 0215768	
Decision Date: 11/05/02    Archive Date: 11/14/02

DOCKET NO.  00-18 179	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for cervical spine 
disability.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for low 
back disability.

(The issue of entitlement to service connection for low back 
disability will be addressed in a subsequent Board decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Kieran R. McCormack, Counsel


INTRODUCTION

The veteran had active duty service from May 1971 to May 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in June 2000, a 
statement of the case was issued in July 2000, and a 
substantive appeal was received in August 2000.  The veteran 
testified at a hearing before a Hearing Officer at the RO in 
March 2001.  The veteran and his spouse testified at a Board 
hearing at the RO in August 2002.

The Board notes that, in the March 2000 decision, the RO also 
denied a request to reopen a previously denied claim of 
entitlement to service connection for left shoulder 
disability.  The veteran appealed the denial of this issue.  
However, a rating decision in April 2002 granted the benefits 
sought as to this issue and it is therefore no longer in 
appellate status.

The Board also notes that, in the March 2000 decision, the RO 
denied an increased rating for radial head resection, rated 
as 30 percent disabling.  The veteran appealed the denial of 
this issue.  However, he withdrew his appeal of this issue at 
the August 2002 Board hearing.

In the March 2000 decision, the RO also granted service 
connection for carpal tunnel syndrome of the left wrist, and 
assigned it a 20 percent disability rating.  A notice of 
disagreement with the assignment of the 20 percent rating was 
received in October 2000, and a statement of the case was 
issued in April 2002.  However, a substantive appeal was not 
received to complete the appeal of this issue.  This issue 
therefore no longer in appellate status.

In view of the following determination under the new and 
material evidence analysis of the low back disability issue, 
the Board is undertaking additional development of the issue 
of entitlement to service connection for low back disability 
prior to undertaking a merits analysis.  This development is 
pursuant to the authority granted by 67 Fed. Reg. 3099, 3104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When the development has been completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903 (67 Fed. Reg. 3099, 3105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903).  After giving the notice and 
reviewing the response of the veteran and his representative, 
the Board will prepare a separate decision addressing this 
issue.


FINDINGS OF FACT

1.  The positive evidence is in a state of equipoise with the 
negative evidence on the question of whether the veteran's 
traumatic degenerative joint disease of the cervical spine is 
related to an in service injury. 

2.  By rating decision in August 1973, service connection for 
low back disability was denied; a notice of disagreement was 
not received to initiate an appeal from that determination.

3.  Certain items of evidence received since the August 1973 
rating decision are so significant that they must be 
considered to fairly decide the merits of the veteran's claim 
of entitlement to service connection for low back disability.



CONCLUSIONS OF LAW

1.  Traumatic degenerative joint disease of the  cervical 
spine disability was incurred in the veteran's active duty 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 and Supp. 
2002); 38 C.F.R. §§ 3.102, 3.303 (2001).

2.  The August 1973 rating decision which denied entitlement 
to service connection for low back disability is final.  
38 U.S.C.A. § 7105(c) (West 1991).

3.  Evidence received since the August 1973 rating decision 
is new and material, and the veteran's claim for entitlement 
to service connection for low back disability has been 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  VCAA of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2002).  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The intended effect 
of the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.

Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version more favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

After reviewing the claims file, the Board finds that there 
has been substantial compliance with all notice and 
assistance provisions of the new legislation and implementing 
regulations as they pertain to the issues on appeal.  These 
issues have been addressed in the rating decision, statement 
of the case, and supplemental statement of the case.  In 
these documents, the veteran has been furnished notice of the 
applicable laws and regulations regarding service connection 
for cervical spine disability and whether new and material 
evidence has been received to reopen a claim of entitlement 
to service connection for low back disability.  The Board 
notes that, in an April 2002 supplemental statement of the 
case, the RO further informed the veteran of the types of 
evidence necessary and what evidence VA would assist him in 
obtaining.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

With regard to the assistance requirements of the new law, 
the Board observes that the veteran was most recently 
afforded a VA examination in April 2001, and the Board finds 
this examination to be adequate as to the issue of 
entitlement to service connection for cervical spine 
disability.  As the record shows that the veteran has been 
afforded a VA examination in connection with the claim for 
entitlement to service connection for cervical spine 
disability, the requirements of 38 C.F.R. § 3.159(c)(4) have 
been met for this issue.  See 66 Fed. Reg. 45,631 (Aug. 29, 
2001).  The Board notes that it does not appear that the 
veteran has been afforded a VA examination to specifically 
determine whether his low back disability is of service 
origin.  However, as will be explained in detail below, the 
Board will remedy this by reopening and developing the claim 
of entitlement to service connection for low back disability.  
The Board also notes that no additional pertinent evidence 
has been identified by the veteran.  Accordingly, the Board 
therefore finds that the record as it stands is adequate to 
allow for an equitable review of the issues on appeal.

Under the circumstances of this case, where there has been 
substantial compliance with the VCAA and implementing 
regulations, remands would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant).

Analysis

Service Connection For Cervical Spine Disability

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent or more 
within one year from the date of separation from such 
service, it shall be considered to have been incurred in such 
service, even when there is no record of evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts shown in every 
case.  When, after careful consideration of all procurable 
and assembled data, a reasonable doubt arises regarding 
service origin, the degree of disability, or any other point, 
such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 3.102.

After carefully reviewing the evidence of record, the Board 
concludes that service connection is warranted for the 
veteran's cervical spine disability.  The veteran contends 
that he has a cervical spine disability which is the result 
of a scuba diving accident which took place in 1971.  While 
the service medical records reflect that the veteran was in a 
scuba diving accident in 1971, they are negative for any 
clinical finding of a cervical spine disability.  As such, 
these records do not affirmatively establish he incurred a 
cervical spine disability during his period of active duty 
service.  The Board is also aware that post-service medical 
records from T. Griffin, M.D., show that, in October 1995, 
the veteran was assessed as having a cervical neck strain 
secondary to a September 1995 motor vehicle accident.  Yet, 
there is competent medical evidence of record which tends to 
show that the veteran's cervical spine disability originated 
during his period of active military service.  In particular, 
an April 2001 VA examination report shows that he was 
diagnosed as having traumatic and degenerative joint disease 
of the cervical spine.  This examination report also shows 
that the VA physician specifically found that it was as 
likely as not that the veteran's traumatic degenerative joint 
disease of the veteran's cervical spine was related to the 
diving accident in 1971.  While this conclusion may have been 
based, in part, on a history provided by the veteran, service 
medical records do in fact document the diving accident.  
Moreover, the record does not show that the claims file was 
not available to the examiner and the Board therefore assumes 
that the examiner's opinion was based not only on examination 
of the veteran and history furnished by him, but also on a 
review of the medical record.  The Board is unable to 
conclude that the preponderance of the evidence is against 
the instant claim.  Accordingly, it appears that there is at 
least an approximate balance of positive and negative 
evidence regarding the merits of this issue.  With reasonable 
doubt resolved in favor of the veteran, service connection is 
warranted for his cervical spine disability.

Whether New And Material Evidence Has Been Received To Reopen 
A Claim Of Entitlement To Service Connection For Low Back 
Disability

The Board notes that, in an August 1973 decision, the RO 
denied the veteran's claim for entitlement to service 
connection for low back disability.  The veteran was notified 
of this denial in September 1973.  A notice of disagreement 
was not received to initiate an appeal from the August 1973 
rating decision, and it is therefore final.  38 U.S.C.A. 
§ 7105(c).  A previously denied claim may not be reopened 
absent new and material evidence.  38 U.S.C.A. § 5108.  

The March 2000 rating decision (from which the present appeal 
arises) found no new and material evidence to reopen this 
claim.  However, in April 2002, the RO subsequently found new 
and material evidence.  The RO reopened the claim, but denied 
on the merits.  Nevertheless, regardless of the fact that the 
RO reopened the claim, the Board will determine whether new 
and material evidence has been submitted before proceeding to 
decide a case on the merits.  Barnett v. Brown, 8 Vet. App 1 
(1995).

New and material evidence is defined by regulation.  See 
38 C.F.R. § 3.156.  The provisions of 38 C.F.R. § 3.156(a) 
were recently amended.  See 66 Fed. Reg. 45620-45632 (August 
29, 2001).  However, the amended version is only applicable 
to claims filed on or after August 29, 2001.  The change in 
the regulation therefore does not impact the present case.

New and material evidence is evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The underlying issue involves a claim of entitlement to 
service connection.  In August 1973, the RO denied the 
veteran's claim on the basis that a low back disability was 
not shown by the previous examination.  However, evidence 
received of record since the August 1973 rating decision 
includes private medical records from T. Griffin, M.D., which 
show that the veteran has been diagnosed with a low back 
disability.  This evidence therefore demonstrates that the 
veteran currently suffers from a low back disability.  This 
evidence therefore goes to the basis for the RO's August 1973 
denial.  As such, the evidence received since the August 1973 
rating decision is new and material, and the veteran's claim 
for entitlement to service connection for low back disability 
has been reopened.

As noted in the introduction, the Board is undertaking 
additional development of the low back disability issue prior 
to undertaking a merits analysis.  After giving the notice 
and reviewing the response of the veteran and his 
representative, the Board will prepare a separate decision 
addressing the issue of entitlement to service connection for 
low back disability.


ORDER

Service connection for traumatic degenerative joint disease 
of the cervical spine disability is warranted.  New and 
material evidence has been received to reopen the veteran's 
claim of entitlement to service connection for low back 
disability.  To this extent, the appeal is granted.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

